Exhibit 10.6.6g


PERFORMANCE SHARE AWARD AGREEMENT

THIS AWARD AGREEMENT is made and entered into as of _________________ (the “Date
of Grant”), by and between Pinnacle West Capital Corporation (the “Company”),
and _________________ (“Employee”).
BACKGROUND
A.
The Board of Directors of the Company (the “Board of Directors”) has adopted,
and the Company’s shareholders have approved, the Pinnacle West Capital
Corporation 2012 Long-Term Incentive Plan (the “Plan”), pursuant to which
Performance Share Awards and Dividend Equivalent Awards may be granted to
employees of the Company and its subsidiaries.

B.
The Company desires to grant to Employee Performance Shares and Dividend
Equivalents under the terms of the Plan.

C.
Pursuant to the Plan, the Company and Employee agree as follows:

AGREEMENT
1.
Grant of Award. Pursuant to action of the Committee, which was taken on the Date
of Grant, the Company grants to Employee ____________ (____) Performance Shares
and related Dividend Equivalents. The Performance Shares granted under this
Section 1 are referred to in this Award Agreement as the “Base Grant.”

2.
Award Subject to Plan. This Performance Share Award and the related Dividend
Equivalent Award are granted under and are expressly subject to all of the terms
and provisions of the Plan, which terms are incorporated herein by reference,
and this Award Agreement. In the event of any conflict between the terms and
conditions of this Award Agreement and the Plan, the provisions of the Plan
shall control.

3.
Performance Period. The Performance Period for this Award begins January 1,
_____, and ends December 31, _____.

4.
Payment and Vesting.

(a)
Performance Shares Payable In Stock. As soon as practicable in the fiscal year
immediately following the end of the Performance Period, the Company will
determine (i) the Company’s Total Shareholder Return (as defined herein) as
compared to the Total Shareholder Return of the companies in the S&P 1500 Super
Composite Electric Utility Index (the “Growth Index”) over the Performance
Period and (ii) the Company’s Average Performance with respect to the
Performance Metrics (as defined herein). The Company then will deliver to
Employee one (1) share of the Company’s Stock for each then-outstanding
Performance Share under this Award Agreement, subject to adjustment pursuant to
Section 5 below. The Company anticipates that the Stock payout, if any, related
to the Company’s Total Shareholder Return will be made by _________. The Company
anticipates that the Stock payout, if any, related to the Performance Metrics
will be made by __________ and in no event will such Stock payout be made later
than ___________.

(b)
Normal or Early Retirement, Death or Disability; Late Career Recipient.

(i) Provided that Employee either qualifies for “Early Retirement” or “Normal
Retirement” under the Pinnacle West Capital Corporation Retirement Plan (the
“Retirement Plan”), or is a Late Career Recipient (as defined below), in the
case of Employee’s death or Disability,


1

--------------------------------------------------------------------------------




Employee shall be deemed to have been employed by the Company through the end of
the Performance Period and Employee (or his or her estate) will receive the
Stock, if any, to which Employee is entitled at the time specified in Section
4(a).
(ii) In the case of Employee’s Termination of Employment during the Performance
Period which constitutes an Early Retirement or a Normal Retirement under the
Retirement Plan, Employee shall be deemed to have been employed by the Company
through the end of the Performance Period and Employee (or his or her estate)
will receive the Stock, if any, to which Employee is entitled at the time
specified in Section 4(a).
(iii) If, at the time of Employee’s death, Disability or retirement Employee has
reached sixty (60) years of age and has been credited with at least five (5)
Years of Service, as defined under the Retirement Plan, and does not otherwise
meet the criteria for Early Retirement or Normal Retirement under the Retirement
Plan, Employee shall be treated for purposes of this Agreement as a “Late Career
Recipient”. Upon a Late Career Recipient’s retirement during the Performance
Period, Employee will receive a straight prorated payout of the number of
Performance Shares calculated in accordance with Section 5 based on the number
of days Employee was employed during the Performance Period. Upon a Late Career
Recipient’s retirement following the end of the Performance Period, Employee
will receive a payout of the number of Performance Shares calculated in
accordance with Section 5. No fractional Stock shall be issued. If the Stock
payout results in a fractional share of one-half or greater, such fraction will
be increased to provide for the issuance of a full share of Stock. Employee will
receive the Stock, if any, to which Employee is entitled at the time specified
in Section 4(a).
(c)
Termination Without Cause. In the event Employee’s employment is terminated by
the Company without cause, the Chief Executive Officer (“CEO”) of the Company
may determine in his discretion if, to what extent, and when any unvested
portion of the Performance Shares granted under this Agreement should vest;
provided, however, that (i) any vesting of unvested Performance Shares granted
under this Agreement pursuant to this Section 4(c) shall be approved by the
Committee, and (ii) nothing herein shall obligate the CEO to exercise his
discretion to cause any unvested Performance Shares to vest.

(d)
Termination For Cause. Notwithstanding any other provision in this Section 4, in
the event Employee is terminated for Cause, then regardless of Employee’s
retirement, Early Retirement, Normal Retirement, death or Disability, Employee
shall forfeit the right to receive any Stock hereunder that Employee would
otherwise be entitled to receive following his or her date of termination. For
purposes only of this Section 4(d), “Cause” means (A) embezzlement, theft,
fraud, deceit and/or dishonesty by the Employee involving the property, business
or affairs of the Company or any of its subsidiaries, or (B) an act of moral
turpitude which in the sole judgment of the CEO reflects adversely on the
business or reputation of the Company or any of its subsidiaries or negatively
affects any of the Company’s or any of its subsidiaries’ employees or customers.

(e)
Disability. “Disability” has the meaning set forth for such term in the
Retirement Plan.

(f)
Dividend Equivalents. In satisfaction of the Dividend Equivalents Award made
pursuant to Section 1, at the time of the Company’s delivery of Stock to
Employee pursuant to this Section 4, the Company also will deliver to Employee
fully transferrable shares of Stock equal in value to the amount of dividends,
if any, that Employee would have received if Employee had directly owned the
Stock to which the Performance Shares relate from the Date of Grant to the date
of the Stock payout, plus interest on such amount at the rate of 5 percent
compounded quarterly, as determined pursuant to the Plan. The number of shares
of Stock distributed to Employee will be determined by dividing the amount of
the Dividend Equivalents and interest by the Fair Market Value of one share of
Stock as of the applicable date of the Stock payout. No fractional Stock shall
be issued. If the Stock payout results in



2

--------------------------------------------------------------------------------




a fractional share of one-half or greater, such fraction will be increased to
provide for the issuance of a full share of Stock.
(g)
Impact on Retirement Plans. The value of the shares of Stock distributed upon
payment for the Performance Shares and Dividend Equivalents will be disregarded
for purposes of calculating the amount of Employee’s benefit under any Company
retirement plans.

5.
Performance Criteria and Adjustments. Fifty percent (50%) of the Performance
Shares awarded under this Award Agreement will be determined pursuant to Section
5(a) and fifty percent (50%) of the Performance Shares awarded under this Award
Agreement will be determined pursuant to Section 5(b). In no event will Employee
be entitled to receive a number of Performance Shares pursuant to this Award
Agreement greater than 2.0 times the Base Grant.

(a)
Adjustment of Base Grant for Total Shareholder Return. Fifty percent (50%) of
the Base Grant will increase or decrease based upon the Company’s “Total
Shareholder Return” as compared to the Total Shareholder Return of the companies
in the Growth Index during the Performance Period, as follows:

If the Company’s Total Shareholder Return Over The Performance Period As
Compared to the Total Shareholder Return of the Companies in the Growth Index
is:


The Number of Performance Shares will be:
90th Percentile or greater
1.0 X Base Grant
75th Percentile
.75 X Base Grant
50th Percentile
0.5 X Base Grant
25th Percentile
0.25 X Base Grant
Less than 25th Percentile
None

If intermediate percentiles are achieved, the number of Performance Shares
awarded will be prorated (partial shares will be rounded down to the nearest
whole share when applicable). For example, if the Company’s Total Shareholder
Return during the Performance Period places the Company’s performance in the
60th percentile, then the number of Performance Shares would be increased to
0.60 (0.5 X 60/50) multiplied by the Base Grant. In no event will Employee be
entitled to receive a number of Performance Shares pursuant to this Subsection
5(a) greater than 1.0 times the Base Grant.
(b)
Adjustment of Base Grant for Performance Metrics. Fifty percent (50%) of the
Base Grant will increase or decrease based upon the Company’s “Average
Performance” with respect to the “Performance Metrics,” as follows:

If the Company’s Average Performance is:
The Number of Performance Shares will be:


90th Percentile or greater
1.0 X Base Grant
75th Percentile
.75 X Base Grant
50th Percentile
0.5 X Base Grant
25th Percentile
0.25 X Base Grant
Less than 25th Percentile
None





3

--------------------------------------------------------------------------------




If intermediate percentiles are achieved, the number of Performance Shares
awarded pursuant to this Subsection 5(b) will be prorated (partial shares will
be rounded down to the nearest whole share when applicable). For example, if the
Company’s Average Performance during the Performance Period places the Company’s
performance in the 60th percentile, then the number of Performance Shares would
be increased to .60 (0.5 X 60/50) multiplied by the Base Grant. In no event will
Employee be entitled to receive a number of Performance Shares pursuant to this
Subsection (b) greater than 1.0 times the Base Grant.
6.
Definitions.

(a)
Performance Metrics. The “Performance Metrics” for the Performance Period are:
(i) the System Average Interruption Frequency Index (Major Events Excluded)
(“SAIFI”); (ii) Arizona Public Service Company’s customer to employee
improvement ratio; (iii) the OSHA rate (All Incident Injury Rate); (iv) nuclear
capacity factor; and (v) coal capacity factor.

(1)
With respect to the Performance Metric described in clause (i) of this
Subsection 6(a), the Edison Electric Institute (“EEI”) will provide data on an
annual basis regarding the SAIFI result of the participating companies; the
Company will calculate its SAIFI result for the year in question and determine
its percentile ranking based on the information provided by EEI.

(2)
With respect to the Performance Metric described in clause (ii) of this
Subsection 6(a), SNL, an independent third party data system, will provide data
on an annual basis regarding the customer and employee counts; the Company will
use its customer and employee counts for the year in question and determine its
percentile ranking based on the information provided by SNL. Only those
companies whose customers and employees were included in the data provided by
SNL in each of the years of the Performance Period will be considered.

(3)
With respect to the Performance Metric described in clause (iii) of this
Subsection 6(a), EEI will provide data on an annual basis regarding the OSHA
rate of the participating companies; the Company will calculate its OSHA rate
for the year in question and determine its percentile ranking based on the
information provided by EEI.

(4)
With respect to the Performance Metric described in clause (iv) of this
Subsection 6(a), SNL will provide data on an annual basis regarding the nuclear
capacity factors of the participating nuclear plants; the Company will calculate
its nuclear capacity factor for the year in question and determine its
percentile ranking based on the information provided by SNL. Only those plants
that were included in the data provided by SNL in each of the years of the
Performance Period will be considered.

(5)
With respect to the Performance Metric described in clause (v) of this
Subsection 6(a), SNL will provide data on an annual basis regarding the coal
capacity factors of the participating coal plants; the Company will calculate
its coal capacity factor for the year in question and determine its percentile
ranking based on the information provided by SNL. Only those plants that were
included in the data provided by SNL in each of the years of the Performance
Period will be considered.

(6)
The Company’s percentile ranking during the Performance Period for each
Performance Metric will be the average of the Company’s percentile ranking for
each Performance Metric during each of the three years of the Performance Period
(each, an “Average Performance Metric”); provided, however, that if the third
year of a Performance Metric is not calculable by December 15 of the following
year, the Performance Metric shall consist of the three most recent years for
which such



4

--------------------------------------------------------------------------------




Performance Metric is calculable. The Company’s “Average Performance,” for
purposes of determining any Base Grant adjustments pursuant to Subsection 5(b)
above will be the average of the Average Performance Metrics. If only quartile,
rather than percentile, rankings are available for a particular Performance
Metric, the Average Performance Metric for any such Performance Metric shall be
expressed as a percentile. For example, if the Performance Metric was in the top
quartile for two Performance Periods and in the lowest quartile in the other
Performance Period, the average of these quartiles would be 3 (the average of 4,
4, and 1) and the Average Performance Metric would be the 75th percentile (3
/4). The calculations in this Subsection 6(a)(6) will be verified by the
Company’s internal auditors.
(7)
If either EEI or SNL discontinues providing the data specified above, the
Committee shall select a data source that, in the Committee’s judgment, will
provide data most comparable to the data provided by EEI or SNL, as the case may
be.

(b)
Total Shareholder Return. “Total Shareholder Return” for the Performance Period
is the measure of a company’s stock price appreciation plus any dividends paid
during the Performance Period. Only those companies that were included in the
Growth Index in each of the years of the Performance Period will be considered.
Total Shareholder Return for the Company and the companies in the Growth Index
will be determined using the Daily Comparative Return as calculated by Bloomberg
(or other independent third party data system). If the Growth Index is
discontinued, the Committee shall select the most comparable index then in use
for the sector comparison. In addition, if the sector comparison is no longer
representative of the Company’s industry or business, the Committee shall
replace the Growth Index with the most representative index then in use. Once
the Total Shareholder Returns of the Company and all relevant companies in the
Growth Index have been determined, the member companies will be ranked from
greatest to least. Percentiles will be calculated (interpolated from 0% to 100%)
based on a company’s relative ranking. Percentiles will be carried out to one
(1) decimal place. If the Company is not in the Growth Index, then its
percentile will be interpolated between the companies listed in the relative
ranking. These calculations will be verified by the Company’s internal auditors.

7.
Termination of Award. This Award Agreement will terminate and be of no further
force or effect on the date that Employee is no longer employed by the Company
or any of its subsidiaries, whether due to voluntary or involuntary termination,
death, retirement, Disability, or otherwise, except as specifically set forth in
Section 4 above or in Article 15 of the Plan. Employee will, however, be
entitled to receive any Stock and Dividend Equivalents payable under Section 4
of this Award Agreement if Employee’s employment terminates after the end of the
Performance Period but before Employee’s receipt of such Stock and Dividend
Equivalents.

8.
Section 409A Compliance. If the Company concludes, in the exercise of its
discretion, that this Award is subject to Section 409A of the Code, the Plan and
this Award Agreement shall be administered in compliance with Section 409A and
each provision of this Award Agreement and the Plan shall be interpreted to
comply with Section 409A. If the Company concludes, in the exercise of its
discretion, that this Award is not subject to Section 409A, but, instead, is
eligible for the short-term deferral exception to the requirements of Section
409A, the Plan and this Award Agreement shall be administered to comply with the
requirements of the short-term deferral exception to the requirements of
Section 409A and each provision of this Award Agreement and the Plan shall be
interpreted to comply with the requirements of such exception. In either event,
Employee does not have any right to make any election regarding the time or form
of any payment due under this Award Agreement other than the tax withholding
election described in Section 9.

9.
Tax Withholding. Employee is responsible for any and all federal, state, and
local income, payroll or other tax obligations or withholdings (collectively,
the “Taxes”) arising out of this Award. Employee shall pay any and all Taxes due
in connection with a payout of Stock hereunder by check



5

--------------------------------------------------------------------------------




or by having the Company withhold shares of Stock from such payout. No later
than _________, Employee must elect, on the election form attached hereto, how
Employee will satisfy the tax obligations upon a payout. In the absence of a
timely election by Employee, Employee’s tax withholding obligation will be
satisfied through the Company’s withholding of shares of Stock as set forth
above.
10.
Continued Employment. Nothing in the Plan or this Award Agreement shall be
interpreted to interfere with or limit in any way the right of the Company or
its subsidiaries to terminate Employee’s employment or services at any time. In
addition, nothing in the Plan or this Award Agreement shall be interpreted to
confer upon Employee the right to continue in the employ or service of the
Company or its subsidiaries.

11.
Confidentiality. During Employee’s employment and after termination thereof, for
any reason, Employee agrees that Employee will not, directly or indirectly, in
one or a series of transactions, disclose to any person, or use or otherwise
exploit for Employee’s own benefit or for the benefit of anyone other than the
Company or any of its Affiliates any Confidential Information (as hereinafter
defined), whether prepared by Employee or not; provided, however, that during
the term of Employee’s employment, any Confidential Information may be disclosed
(i) to officers, representatives, employees and agents of the Company and its
Affiliates who need to know such Confidential Information in order to perform
the services or conduct the operations required or expected of them in the
business, and (ii) in good faith by Employee in connection with the performance
of Employee’s job duties to persons who are authorized to receive such
information by the Company or its Affiliates. Employee shall have no obligation
to keep confidential any Confidential Information, if and to the extent
disclosure of any such information is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Employee
shall provide the Company with prompt notice of such requirement, prior to
making any disclosure, so that it may seek an appropriate protective order.

Employee agrees that all Confidential Information of the Company and its
Affiliates (whether now or hereafter existing) conceived, discovered or made by
him during employment exclusively belongs to the Company or its Affiliates (and
not to Employee). Employee will promptly disclose such Confidential Information
to the Company and perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership. For purposes of this Section 11,
the term “Confidential Information” shall mean and include any information
disclosed to Employee any time during Employee’s employment with the Company or
its Affiliates or thereafter which is not generally known to the public,
including, but not limited to, information concerning the Company’s or its
Affiliates’ assets and valuations, business plans, methods of operation,
management, information systems, procedures, processes, practices, policies,
plans, programs, personnel and/or reports or other information prepared by
appraisers, consultants, advisors, bankers or attorneys.
12.
Restrictive Covenants.

(a)
Non-Competition.  Employee agrees that for a period of 12 months following any
Termination of Employment voluntarily by Employee (other than due to
Disability),  Employee shall not, without the prior written consent of the
Company’s General Counsel, participate, whether as a consultant, employee,
contractor, partner, owner (ownership of less than 5% of the outstanding stock
of a publicly traded company will not be considered ownership under this
provision), co-owner, or otherwise, with any business, corporation, group,
entity or individual that is or intends to be engaged in the business activity
of supplying electricity in any area of Arizona for which the Company or its
Affiliates is authorized to supply electricity. 

(b)
Employee Non-Solicitation. Employee agrees that for a period of 12 months
following Employee’s Termination of Employment for any reason, Employee will not
encourage, induce, or otherwise solicit, or actively assist any other person or
organization to encourage, induce or otherwise solicit, directly or indirectly,
any employee of the Company



6

--------------------------------------------------------------------------------




or any of its Affiliates to terminate his or her employment with the Company or
its Affiliates, or otherwise interfere with the advantageous business
relationship of the Company and its Affiliates with their employees.
(c)
[No Pledging or Hedging. Employee agrees that during his or her term of
employment, Employee will not pledge, margin, hypothecate, hedge, or otherwise
grant an economic interest in any shares of Company stock received by Employee
pursuant to this Award (net of shares sold or surrendered to meet tax
withholding or exercise requirements). This restriction shall extend to the
purchase or creation of any short sales, zero-cost collars, forward sales
contracts, puts, calls, options or other derivative securities in respect of any
shares of Company stock.]

(d)
Remedies. If Employee fails to comply with Sections 11, 12(a), [or] 12(b), [or
12(c)] in a material respect, the Company may (i) cause any of Employee’s
unvested Performance Shares and related Dividend Equivalents to be cancelled and
forfeited, (ii) refuse to deliver shares of Stock or cash in exchange for vested
Performance Shares or Dividend Equivalents, and/or (iii) pursue any other rights
and remedies the Company may have pursuant to this Award Agreement or the Plan
at law or in equity including, specifically, injunctive relief.

13.
Clawback. The portion of this Award, if any, that is earned based on the
Company’s Total Shareholder Return will be subject to potential forfeiture or
recovery to the extent called for by the Company’s Clawback Policy, which is
intended to be responsive to the final rules to be issued by the Securities and
Exchange Commission and the listing standards to be adopted by the New York
Stock Exchange pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act. The Clawback Policy may include such other provisions
as the Human Resources Committee of the Board of Directors determines to be
necessary or appropriate either to comply with any applicable law or listing
standard or in light of Company ethics or other policies and practices. Specific
requirements of the Clawback Policy may be adopted and amended at such times as
the Human Resources Committee of the Board of Directors determines in its
discretion. By accepting this Award, Employee consents and agrees to abide by
such Clawback Policy.

14.
Non-Transferability. Neither this Award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except as
provided in the Plan.

15.
Definitions: Copy of Plan and Plan Prospectus. To the extent not specifically
defined in this Award Agreement, all capitalized terms used in this Award
Agreement will have the same meanings ascribed to them in the Plan. By signing
this Award Agreement, Employee acknowledges receipt of a copy of the Plan and
the related Plan prospectus.

16.
Amendment. Except as provided below, any amendments to this Award Agreement must
be made by a written agreement executed by the Company and Employee. The Company
may amend this Award Agreement unilaterally, without the consent of Employee, if
the change (i) is required by law or regulation, (ii) does not adversely affect
in any material way the rights of Employee, or (iii) is required to cause the
benefits under the Plan to qualify as performance-based compensation within the
meaning of Section 162(m) of the Code or to comply with the provisions of
Section 409A of the Code and applicable regulations or other interpretive
authority. Additional rules relating to amendments to the Plan or any Award
Agreement to assure compliance with Section 409A of the Code are set forth in
Section 17.15 of the Plan.

17.
Performance-Based Award. This Award is intended to be a Performance-Based Award
if Employee is considered to be a Covered Employee for the tax year of the
Company for which the Company claims a related tax deduction.



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed,
as of the Date of Grant, by an authorized representative of the Company and this
Award Agreement has been executed by Employee.
PINNACLE WEST CAPITAL CORPORATION
By: _______________________
Its: _______________________
Date: ______________________


EMPLOYEE
By:________________________

Date: ______________________




8

--------------------------------------------------------------------------------





Pinnacle West Capital Corporation


PERFORMANCE SHARE AWARD
ELECTION FORM
(applies to Award Agreement dated ___/__/____)


INFORMATION ABOUT YOU
Last
First
Middle Initial
Employee ID#




TAX WITHHOLDING ELECTION


I hereby elect to satisfy any tax withholding obligation associated with my
receipt of Stock pursuant to my Performance Share Award in the following form
(place an “X” in the “Check” column or in the “Stock” column):


Check
(I will write a check for my taxes that are due and deliver it to the Company
within one (1) day of the release of the Stock)
 



Stock
(The Company should withhold shares of my Stock to cover my taxes)
 



__________________________________________
PARTICIPANT NAME (PLEASE PRINT)


__________________________________________
PARTICIPANT SIGNATURE










______________________
DATE





 
IMPORTANT NOTE:    Please complete and return this Election Form to ________ at
_______ by __________.


9

